      Case 4:17-cv-00033-CKJ Document 165 Filed 06/19/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                      IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Stephen Louis Rudisill,                           No. CV-17-00033-TUC-CKJ (MSA)
10                  Plaintiff,                         ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15
16                             Motion for Clarification of Court Order
17          On June 17, 2020, Plaintiff filed a Request for Clarification of Court Order
18   (Doc. 164) requesting confirmation that: (i) the Court’s June 12, 2020 settlement
19   conference has been postponed; (ii) he and the Arizona Department of Corrections will
20   receive timely notice of the new date for the settlement conference; and (iii) the Court’s
21   April 21, 2020 Order (Doc. 161) extending the deadline to file a proposed pretrial
22   statement/order to 14 days after an unsuccessful settlement conference remains in effect.
23   (Doc. 164 at pp. 2-3) The Court GRANTS Plaintiff’s Request for Clarification in that it
24   confirms the following information: (i) the Court’s June 12, 2020 settlement conference
25   with Magistrate Judge Aguilera has been postponed until the Court can rule on Plaintiff’s
26   Motion to Reconsider Appointment of Counsel (Doc. 162); (ii) both Plaintiff and the
27   Arizona Department of Corrections will receive timely notice of any rescheduled
28   settlement conference via Court Order; and (iii) the Court’s April 21, 2020 Order extending
      Case 4:17-cv-00033-CKJ Document 165 Filed 06/19/20 Page 2 of 2



 1   the deadline for the parties to file a proposed pretrial statement/order remains in effect.
 2          Accordingly, IT IS ORDERED:
 3          1.     Plaintiff’s [164] (Doc. 164) Motion for Clarification of Court Order is
 4   GRANTED.
 5          2.     The Court’s previously scheduled June 12, 2020 settlement conference has
 6   been postponed.
 7          3.     Upon rescheduling of the settlement conference, the Court will issue an
 8   Order which sets forth the new settlement conference date, time, and location. Plaintiff
 9   and the Arizona Department of Corrections will receive timely notice of the Order.
10          4.     The Court’s April 21, 2020 Order extending the deadline for the parties to
11   file a proposed pretrial statement/order remains in effect.
12
13          Dated this 18th day of June, 2020.
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -2-
